Dismissed and Opinion filed August 12, 2004








Dismissed and Opinion filed August 12, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00498-CV
____________
 
ANDREW
TOLIVER, Appellant
 
V.
 
REGINA LEE, ET
AL., Appellees
 

 
On Appeal from the
278th District Court
Walker County,
Texas
Trial Court Cause No.
21,907
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed
April 16, 2004.  The notice of appeal was
filed on April 30, 2004.  To date, the
filing fee of $125.00 has not been paid. 
No proper affidavit of indigence was filed with or before the notice of
appeal.  See Tex. R. App. P. 20.1.  Therefore, on June 17 , 2004, the Court
issued an order stating that unless appellant paid the appellate filing fee of
$125.00 within fifteen days of the date of the order, the appeal would be
dismissed.  The Court then granted
appellant one extension to
pay the filing fee until July 21, 2004. 
The filing fee has not been paid. 




Further, no clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.  On June 29, 2004,
notification was transmitted to all parties of the Court=s intent to dismiss the appeal for
want of prosecution unless, within fifteen days, appellant paid or made
arrangements to pay for the record and provided this court with proof of
payment.  See Tex. R. App. P. 37.3(b).  Appellant filed no response.
Accordingly, the appeal is ordered dismissed.  See Tex.
R. App. P. 42.3(c).  
 
PER CURIAM
 
 
Judgment rendered and Opinion
filed August 12, 2004.
Panel consists of Justices Yates,
Anderson, and Hudson.